 1   MARY E. ALEXANDER, ESQ. (SBN: 104173)
     BRENDAN D. S. WAY, ESQ. (SBN: 261705)
 2
     CATALINA S. MUÑOZ, ESQ. (SBN: 317856)
 3   Mary Alexander & Associates, P.C.
     44 Montgomery Street, Suite 1303
 4   San Francisco, CA 94104
 5
     Telephone: (415) 433-4440
     Fax: (415) 433-5440
 6
     Attorneys for Plaintiff
 7   MARC PETER
 8
                                  UNITED STATES DISTRICT COURT
 9

10
                                 EASTERN DISTRICT OF CALIFORNIA

11
     MARC PETER,                                      )       Case No.: 2:19-CV-01208-TLN-KJN
12                                                    )
            Plaintiff,                                )       STIPULATION TO ALLOW PARTY
13                                                    )       DEPOSITIONS TO PROCEED BY
            vs.                                       )       VIDEO CONFERENCE AND ORDER
14                                                    )
                                                      )
15
     JENNIFER LANCE; and                              )
     RICHARD COLLINS;                                 )
16                                                    )
            Defendants.                               )
17                                                    )
                                                      )
18                                                    )
19

20          The parties, by and through their attorneys, jointly stipulate that the depositions of Plaintiff
21   MARC PETER and Defendants JENNIFER LANCE and RICHARD COLLINS be taken by video
22   conference. Good cause exists for allowing the depositions to proceed “by telephone or other
23   remote means” pursuant to FRCP 30(b)(4), in light of the following:
24          1. Plaintiff MARC PETER had properly noticed the depositions of Defendants
25   JENNIFER LANCE and RICHARD COLLINS. Defendant JENNIFER LANCE’s deposition was
26   to take place in person on March 31, 2020. Defendant RICHARD COLLINS’ deposition was to
27   take place in person on April 1, 2020.
28          2. Defendant JENNIFER LANCE had properly noticed the deposition of Plaintiff MARC



                                                          1
     _______________________________________________________________________________________________
     STIPULATION TO ALLOW PARTY DEPOSITIONS TO PROCEED BY VIDEO CONFERENCE AND ORDER
 1   PETER, which was to take place in person on April 3, 2020.
 2          3. As a result of Executive Order N-33-20 issued in response to the COVID-19 pandemic
 3   in the State of California by Governor Gavin Newsom on March 19, 2020, the parties and their
 4   attorneys will be unable to travel in March and April of 2020 for purposes of completing the
 5   depositions of Plaintiff MARC PETER and Defendants JENNIFER LANCE and RICHARD
 6   COLLINS in person.
 7          4.       The parties are requesting the depositions of Plaintiff MARC PETER, Defendant
 8   JENNIFER LANCE, and Defendant RICHARD COLLINS, be allowed to proceed by video
 9   conference. The depositions will take place as follows:
10               •   Deposition of Defendant JENNIFER LANCE will be conducted by video
11                   conference on March 31, 2020.
12               •   Deposition of Defendant RICHARD COLLINS will be conducted by video
13                   conference on April 1, 2020.
14               •   Deposition of Plaintiff MARC PETER will be conducted by video conference on
15                   April 3, 2020.
16          5.       This document is being electronically filed through the Court’s ECF System. In this
17   regard, counsel for Plaintiff hereby attests that: (a) the content of this document is acceptable to all
18   persons required to sign the document; (b) Defendants’ counsel has concurred with the filing of
19   this document; and (c) a record supporting this concurrence is available for inspection or
20   production if so ordered.
21          Therefore, for the reasons stated above, the parties respectfully request that the Court grant
22   their request to allow the depositions of Plaintiff MARC PETER, Defendant JENNIFER LANCE,
23   and Defendant RICHARD COLLINS, to proceed by video conference on the dates stated in
24   paragraph 4 above.
25   //
26   //
27   //
28   //


                                                        2
     _______________________________________________________________________________________________
     STIPULATION TO ALLOW PARTY DEPOSITIONS TO PROCEED BY VIDEO CONFERENCE AND ORDER
 1                                                      Respectfully submitted,
 2   DATED: March 25, 2020                              MARY ALEXANDER & ASSOCIATES, P.C.
 3
                                                        By: /s/ Catalina S. Muñoz
 4
                                                              Mary E. Alexander, Esq.
 5                                                            Catalina S. Muñoz, Esq.
                                                              Attorneys for Plaintiff
 6

 7   DATED: March 25, 2020                              HARTSUYKER, STRATMAN & WILLIAMS-

 8                                                      ABREGO

 9                                                      By: /s/ Keith Pawloski (as authorized on 03/25/2020)
                                                               Keith R. Pawloski, Esq.
10                                                             Attorney for Defendants
11

12                                                      ORDER
13             Good cause existing and consistent with the parties’ stipulation set forth above,
14   IT IS SO ORDERED that the depositions of Plaintiff MARC PETER, Defendant JENNIFER
15   LANCE, and Defendant RICHARD COLLINS, be allowed to proceed by video conference, if
16   they have not already. The depositions will take place as follows:
17
                     •   Deposition of Defendant JENNIFER LANCE will be conducted by video
18                       conference on March 31, 2020.
19
                     •   Deposition of Defendant RICHARD COLLINS will be conducted by video
20                       conference on April 1, 2020.
21
                     •   Deposition of Plaintiff MARC PETER will be conducted by video conference on
22                       April 3, 2020.
23   Dated: April 6, 2020
24

25

26

27   SD, pete.1208

28




                                                           3
     _______________________________________________________________________________________________
     STIPULATION TO ALLOW PARTY DEPOSITIONS TO PROCEED BY VIDEO CONFERENCE AND ORDER
